Paul E. Danielson, Justice, dissenting. I respectfully dissent. Yet again, a majority of this court has chosen to disregard our standard of review and substitute its judgment for that of the circuit court. In doing so, it has rejected any deference whatsoever to the circuit court, which was clearly in the superior position to determine | ^credibility based on its ability and opportunity to observe W.L., her parents, and her guardians. The case law governing guardianships has become nothing more than a constantly moving target,1 which, in the instant case, has resulted in the circuit court, the parties, and a young child being whipsawed. Despite having followed this court’s precedent at the time of its order, the circuit court is now overturned for reasons it would have been unable to foresee but for a crystal ball. Not only does today’s majority opinion completely change the procedure for determining whether to terminate a guardianship, it does so based on a fundamental misreading of the statute. While the majority purports to adhere to the statutory text, it does not do so. According to today’s decision, the instant a fit parent has revoked consent to a guardianship, the guardianship becomes no longer necessary, and the circuit court shall terminate that guardianship. But that is in no way what the statute dictates. The plain language of subsection (b)(3) of Arkansas Code Annotated § 28-65-401 (Repl.2012), provides that “[a] guardianship may be terminated by court order after such notice as the court may require: ... [i]f, for any other reason, the guardianship is no longer necessary or for the best interest of the ward.” Ark.Code Ann. § 28 — 65—401(b)(3) (emphasis added). In other words, the statute clearly bestows discretion on the circuit | ]7court when determining whether to terminate a guardianship; it absolutely does not mandate that the guardianship shall be terminated upon revocation of consent, as the majority appears to hold.2 See, e.g., Marcum v. Wengert, 344 Ark. 153, 164, 40 S.W.3d 230, 237 (2001) (“The word ‘may’ is usually employed as implying permissive or discre-tional, rather than mandatory, action or conduct and is construed in. a permissive sense unless necessary to give effect to an intent to which it is used.”). As it now stands, the circuit courts of this state will oversee consensual guard-ianships in name only, as the discretion given by the General Assembly to the circuit courts to terminate such guardian-ships has been completely eliminated. The Supreme Court did not hold in Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), that courts were without any discretion at all in such matters or that a fit parent’s decision as to the care, custody, and control of a child is binding and without the ability to ever be challenged in any way. To the contrary, according to Troxel, “if a fit parent’s decision ... becomes subject to judicial review, the court must accord at least some special weight to the parent’s own determination.” 530 U.S. at 70, 120 S.Ct. 2054. | ]8This court complied with Troxel and afforded the requisite special weight to parents who had consented to a guardianship when we first adopted the standard for determining whether to terminate a guardianship in S.H. I, 2012 Ark. 245, 409 S.W.3d 307. It- was a very workable standard that I believe allowed a circuit court to give weight to the parent’s fundamental rights and take into consideration the child’s interests. But, in addition, it complied with the General Assembly’s grant of some discretion to the circuit courts of this state in deciding whether to terminate a guardianship. Because I believe that this court’s standard set forth in S.H. I was not only the appropriate one but also in full compliance with the dictates of our termination statute and Troxel, I strongly dissent from the majority’s overruling of that standard. Because I believe that the circuit court did not clearly err in making its determinations under that standard, I would affirm the circuit court’s order.3  Hannah, C.J., joins.  . Having established our standard in these matters in In re Guardianship of S.H., 2012 Ark. 245, 409 S.W.3d 307 (S.H. I), a majority of this court then "clarified]” that standard in April of this same year, In re Guardianship of S.H., 2015 Ark. 75, at 5, 455 S.W.3d 313, 317 (S.H. II), and now, less than three months later, abrogates that standard entirely.   . Nor do I in any way agree with the majority’s opinion that the revocation of consent to the guardianship alone sustains the no-longer-necessary basis for termination. Under the majority's analysis today, whether a parent revokes consent to the guardianship just hours after giving consent or even a decade later, the circuit court must grant the petition to terminate without any further inquiry. Certainly this could not have been the General Assembly’s intent when it saw fit to provide for judicial supervision of guardianships in the first place. See Ark.Code Ann. § 28-65-107(a) (Repl. 2012) ("The jurisdiction of the circuit court over all matters of guardianship ... shall be exclusive, subject to the right of appeal.”).   . For the reasons I have set forth in prior opinions, I further note the danger in the majority’s directive to award custody to David forthwith when it does not have the benefit of knowing the events and circumstances since entry of the circuit court’s order in 2013. See ' S.H. II, 2015 Ark. 75, 455 S.W.3d 313 (Dan-ielson, J., dissenting); Ingle v. Ark. Dep’t of Human Servs., 2014 Ark. 53, 431 S.W.3d 303 (Danielson', J., concurring in part and dissenting in part).